Citation Nr: 1629941	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran's daughter, A.C., may be recognized as a "helpless child" based on permanent incapacity for self-support.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1966 to May 1968, including service in combat and in the Republic of Vietnam.  He received numerous awards for his honorable service, including the Purple Heart, the Bronze Star with V for Valor, and the Combat Infantry Badge.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (herein after the Agency of Original Jurisdiction (AOJ)).

In June 2016, the Veteran and his daughter appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

Following the hearing, the VLJ held the record open for a period of thirty days.  During that time, the Veteran submitted new evidence, including medical records, to the Board which had not been initially considered by the AOJ.  However, the file also includes a June 2016 written statement from the Veteran and his representative waiving initial AOJ consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

The issue of entitlement to monetary allowances under 38 U.S.C. Chapter 18 for an individual with disability from covered birth defects whose biological mother is or was a Vietnam veteran has been raised by the Veteran in his initial February 2010 written informal claim.  In March 2016, the AOJ sent a letter to the Veteran requesting he complete an Application for Benefits for Certain Children with Disabilities Born of Vietnam and Certain Korea Service Veterans, however to date the Veteran has not responded.  If the Veteran wishes to continue to pursue this claim, he is invited to respond to the March 2016 written statement.  If the Veteran does respond, the AOJ should take the appropriate action.   38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The Veteran's daughter turned 18 years old in February 1989 and has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met. 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.356 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking permanent incapacity for self-support of his daughter, A.C.  VA regulations provide the term "child of the Veteran" also includes a person who became permanently incapable of self-support before reaching the age of 18 years old.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

To establish entitlement to the benefit sought on the basis of being a helpless child, a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  In making this determination, various factors under 38 C.F.R. § 3.356 are for consideration.  Principal factors for consideration are: 

(1) The fact that an individual is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

38 C.F.R. § 3.356.

The United States Court of Appeals for Veterans Claims (Court) has held that the focus of analysis must be on the individual's condition at the time of his or her 18th birthday in order to determine whether that individual is entitled to the status of "child."  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the individual's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the child is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.   

In this case, the evidence does not establish the Veteran's daughter became incapable of self-support before the age of 18.  

The Veteran's daughter was born in February 1971, and therefore turned 18 in February 1989.  She was born with complex syndactyly, and as a result her left hand is visibly deformed, with the bones in her fingers fused together.  Because of this deformity, she is limited in physical abilities in her left hand.  For example, she cannot type or lift anything heavy with her left hand.  See e.g. April 2011 written statement.

In a May 2010 written statement, the Veteran reported that his daughter continued to live at home until she was 25 years old.  However, neither the Veteran nor his daughter has alleged she continued to live at home until 25 due to her incapability of self-support.

Instead, the Veteran and his daughter have primarily stated his daughter's deformity resulted in impairments less severe than those contemplated by the VA regulations relating to 'helpless children.'  For example, on several occasions the Veteran's daughter has described she was teased and taunted during school based on her physical appearance.  As a result of this ridicule received during childhood, she continues to have difficulties with public speaking, and currently takes several antidepressant medications.  See January 2012 written statement.

The evidence also reflects that A.C. has experienced limitations in the workforce due to her left hand deformity.  For example, during her hearing she testified that she wanted to be a veterinarian, but because she could not properly hold the medical instruments required she was unable to pursue this career.  See hearing testimony pages 4-5.  In an April 2010 written statement, the Veteran's employer indicated that although she had been employed since 2008, she would be a stronger asset to the workplace if not for her left hand.  In a May 2010 written statement, A.C. described she was unable to move up into a management position at her former place of employment due to her left hand.  Therefore, the evidence reflects the Veteran's employment and earning potential has been limited by her left hand deformity.

However, impairments in public speaking, requiring antidepressant medications, and impairment of earning potential are not the type of impairments contemplated by the VA regulations relating to helpless children.  Instead, 38 C.F.R. § 3.356 requires the child is permanently incapable of self-support.

In this case, the evidence in the claims file does not include any suggestion the Veteran's daughter was incapable of self-support prior to the age of 18.  Nor has the Veteran or his daughter identified any potentially relevant records which are not yet included in the file which would reflect his daughter's incapability.  Instead, the evidence reflects that during her adult life, A.C. has consistently been employed and able to provide for herself and her children.  Therefore, the entitlement to recognition of A.C. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support is denied.  38 C.F.R. § 3.56.  There is no doubt of material fact to be resolved in support of this claim.  38 U.S.C.A. § 5107(b).

However, as discussed in the INTRODUCTION, the Veteran desires VA compensation on behalf of his child due to a birth defect which he attributes the herbicide exposure.  In March 2016, the AOJ sent a letter to the Veteran requesting he complete an Application for Benefits for Certain Children with Disabilities Born of Vietnam and Certain Korea Service Veterans.  The Veteran's attention is directed towards this invitation to submit a claim.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in April 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Evidence regarding A.C.'s employment history and identified relevant medical records have been obtained and associated with the claims file.  Neither the Veteran nor A.C. has identified any other potentially relevant evidence.

The Veteran and his daughter were provided with a hearing before the undersigned VLJ in June 2016 via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the capacity of the Veteran's daughter, specifically regarding her ability to support herself.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  The record was held open, and all such identified evidence was obtained and associated with the claims file.  Neither the Veteran, the Veteran's daughter, nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran's daughter was not provided with a VA examination regarding her capabilities.  However, a VA examination is unnecessary to decide the claim for VA benefits on the basis of permanent incapacity for self-support prior to attaining 18 years of age under the circumstances of this case.  In this regard, the Board points out that A.C. is now well into her 40s.  She has not submitted school and medical information from prior to turning 18 that could be reviewed by a VA examiner.  As discussed above, the relevant period for establishing such incapacity is the period prior to the 18th birthday.  A VA examination or opinion based on A.C.'s current status would, therefore, not be relevant to the question at issue in this case.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Entitlement to recognition of A.C. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


